DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
         The indefinite claim language is “allocating at least some of the pixels to at least one image region; determining an average color value of the pixels allocated to the image region; determining two mutually complementary color values whose average color value is at least approximately identical to the determined average color value of the pixels allocated to the image region; and depicting the image region and at least part of the digitally coded security information in a visually perceptible manner, wherein the depicted image region has a first of the mutually complementary color values, and the part of the digitally coded security information is depicted within the image region  The recited function does not follow by nor does it identifies a structure that produces the function. Thus, it is unclear as to what exactly is doing the allocating, the determining and the depicting steps. Are these steps automated, or are they’re being performed mentally by a user?  Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim. Hence, the functional limitations fail to limit the claim. Applicant is advised to amend the claimed to tie a structure with the recited functional limitations set forth in the claim. 
In Claim 2, the limitation reciting: “depicting … image on an enlarged scale” renders the claim indefinite, as it leaves the reader in doubt as to the meaning of the technical features to which they refer. It is unclear as to how the image be depicted on scale.
In reference to claims 3-9, these claims comprise the language of "and/or" which is indefinite since it is unclear as to which "and" or "or" such a phrase is meant to signify since the only definiteness brought out by such a term is that fact that the term cannot mean both "and" and "or." The claims therefore do not particularly point out and distinctly claim the subject matter which Applicant regards as the invention. 
The claims not specifically rejected are rejected as being dependent upon their rejected base claims. 
Allowable Subject Matter
4.	Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	Although it is known in the art to use control devices with software adapted to read and compare the digitally coded security information when a network connection to a database with stored control data is available, the conventional art do not teach rendering visible security information of a digitally stored image with at least one piece of digitally coded information, by determining two mutually complementary color values whose average color value is at least approximately identical to the determined average color value of the pixels allocated to the image region; and depicting the image region and at least part of the digitally coded security information in a visually perceptible manner, wherein the depicted image region has a first of the mutually complementary color values, and the part of the digitally coded security information is depicted within the image region and has a second of the mutually complementary color values.

Conclusion
5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. They are as recited in the attached PTO-892 form

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
01/21/2022